Filed 4/29/22 Petrosyan v. Zuniga CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

ARMINE PETROSYAN,                                             B309812

     Plaintiff and Respondent,                                (Los Angeles County
                                                               Super. Ct. No. PD054234)
                   v.

RUDY ZUNIGA,

     Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Mark A. Juhas, Judge. Affirmed.

      Law Offices of Adam R. Bernstein and Adam R. Bernstein
for Defendant and Appellant.

     Gumm & Green, Anita Gumm; Ferguson Case Orr
Paterson and Wendy C. Lascher for Plaintiff and Respondent.

                                        **********
       Father Rudy Zuniga appeals a postjudgment order
modifying the visitation of mother Armine Petrosyan with their
child, S.Z., arguing the family court was required to, but did not
find that changed circumstances justified the order. Finding the
court’s order merely addressed visitation, and not custody, the
best interests of the child standard controlled, and there was no
abuse of discretion. We therefore affirm.
                          BACKGROUND
       This family has a long and contentious history in family
court, but the record before us is limited. In August 2013, the
family court entered a judgment providing mother and father
with joint physical and legal custody of S.Z., with alternating
weeks of parenting time. That order is not part of the record on
appeal.
       On February 5, 2018, family court Judge Christine Byrd
entered an order following a multi-day hearing on competing
requests by both mother and father to modify the custody order.
Previously, the parties had extensively litigated custody and
visitation issues based on concerns that mother was abusing
substances. Temporary orders were entered, giving father sole
physical custody, providing that mother’s visitation was to be
monitored, and that mother was required to drug test. Mother
consistently tested positive for marijuana, or refused to test,
missed some tests, and other tests were “dilute,” which created
concerns that mother was tampering with the tests. Text
messages suggested that mother used cocaine and ecstasy.
Mother had been addicted to Xanax for four years, attended a
“detox” program in 2016, and then switched to marijuana to
control her anxiety and panic attacks, for which she had a
prescription.




                                 2
       The court concluded that father had a difficult personality
and was “rigid” in his thinking, but that he was genuinely
concerned for his child’s safety and well-being. The court also
concluded that both parents shared a strong bond with the child.
       The court ordered that mother and father continue to share
joint legal and physical custody, and that the weekly alternating
parenting schedule would resume after mother submitted four
clean drug tests over a 10-day period. Thereafter, mother would
submit to between one and three random drug tests per week, to
continue until March 1, 2019. “Joint physical custody shall
continue” as long as her tests were clean, and mother’s “custodial
time” would cease automatically if she tested positive for drugs.
       It appears that mother did not comply with the terms of the
order, although the record on appeal does not contain all of the
subsequent filings and orders. A March 26, 2019 minute order
reflects that mother’s visitation was at some point ordered to be
monitored.
       On June 18, 2019, Judge Michelle Short vacated all prior
temporary orders, ordered that Judge Byrd’s February 2018
order remained in full force and effect “except as specifically set
forth herein,” and ordered that the parties would continue to
share joint “legal and physical custody,” finding there was no
change in circumstances to modify the custody arrangement.
Regarding legal custody, the court ordered that legal custody was
“joint,” but in the event mother and father could not agree on
legal custody decisions, father would have final decision-making
authority. The court ordered that mother’s “visitation” was
suspended until further order of the court because of her “dirty,
diluted, and missed drug tests.” The court’s order acknowledged
that “[t]his Order, in effect, give[s] [father] sole physical custody”




                                  3
of the child. “[Mother] must demonstrate to the Court that she is
leading a clean and sober lifestyle for this Order to be modified.”
The court also ordered that mother was no longer required to
drug test, but that clean tests could be considered by the court to
find a change of circumstances.
       On November 6, 2019, mother filed a request for an order
seeking custody and visitation. The declaration in support of the
order averred that mother was seeking to change the June 18,
2019 order, and that she was seeking “physical custody and/or
regular visitation.” Mother’s declaration testified that she
enrolled in drug treatment in September 2019, and was still
participating in the program. She also completed a course about
addiction. She further testified that S.Z. missed her a great deal
and is very sad about their limited contact.
       Father’s response to the request for an order argued that
mother had not shown a change in circumstances, reasoning that
she offered no evidence that she was not using drugs. Father also
filed a request for a move away order to move to Orange County.
       The hearing on the requests was held on September 21,
2020. Mother testified she only smokes marijuana “once in a
while” to calm her anxiety, and not to get “high.” She last
smoked marijuana several weeks before the hearing and did not
use it recreationally. She never smoked before visiting with S.Z.,
and S.Z. had never been harmed while in her custody. She last
drug tested the Monday before the hearing, even though she was
not required to test. Mother was currently living with her
parents, and there was a room in the home for S.Z. Mother
testified she participated in an outpatient drug program from
September 2019 until April 2020, which also included individual




                                 4
and group counseling. The program helped her better deal with
her anxiety. She testified she has a very close bond to S.Z.
       On October 30, 2020, the court signed an order providing
that father “is awarded primary physical custody” of S.Z., but
that mother and father would share joint legal custody, except
that father would have “exclusive rights to make decisions
regarding the child’s education.” The court awarded mother
monitored visitation on the second and fourth Saturday of every
month, from 10:00 a.m. until 7:00 p.m. The court also allowed
father to relocate to Orange County with S.Z. The court found
mother “has done many things to correct past wrongs,” that
mother and S.Z. wanted to see each other, and the “limited
increase in time” with mother was in S.Z.’s “best interest.”
       Father timely appealed the postjudgment order changing
mother’s visitation.
                           DISCUSSION
       “[C]hild custody and visitation orders . . . are subject to the
trial court’s broad discretion and an abuse of discretion is found
only where the court exceeds the bounds of reason.” (In re
Marriage of David & Martha M. (2006) 140 Cal.App.4th 96, 100,
fn. omitted.) While we review the court’s order for abuse of
discretion, we review de novo which legal standard applies to its
ruling. (Id. at p. 101.)
       “[O]rdering a change in custody requires a persuasive
showing of changed circumstances affecting the child. [Citation.]
Such a change must be substantial.” (In re Marriage of C.T. &
R.B. (2019) 33 Cal.App.5th 87, 102; see also In re Marriage of
Brown & Yana (2006) 37 Cal.4th 947, 960.) Generally, the trial
court “ ‘should preserve the established mode of custody unless
some significant change in circumstances indicates that a




                                  5
different arrangement would be in the child’s best interest.’ ” (In
re Marriage of Burgess (1996) 13 Cal.4th 25, 38.)
       On the other hand, a request to modify a visitation or
parenting time order does not require a showing of changed
circumstances, but does require a showing that any modification
is in the best interest of the child. (In re Marriage of Lucio (2008)
161 Cal.App.4th 1068, 1072, 1077.) “When determining the best
interest of the child, relevant factors include the health, safety
and welfare of the child, any history of abuse by one parent
against the child or the other parent, and the nature and amount
of contact with the parents.” (Montenegro v. Diaz (2001)
26 Cal.4th 249, 255.)
       Here, father argues that the family court’s October 30, 2020
order changed the parents’ custody arrangement without a
showing of changed circumstances. Specifically, he argues that
mother never submitted four clean drug tests as required by the
February 2018 order, and did not demonstrate a clean and sober
lifestyle as provided for in the June 2019 order, and therefore she
did not meet the conditions for resuming joint physical custody.
He also argues that legal custody changed from sole legal custody
to joint legal custody. Mother argues that the court did not
change custody, but merely changed visitation, and therefore,
changed circumstances were not required. We agree with
mother.
       Both the February 2018 and June 2019 orders recited that
mother and father shared joint legal and physical custody. The
February 2018 order limited mother’s parenting time in the event
that mother did not satisfy the clean testing requirement. The
June 2019 order suspended mother’s visitation, and ordered that
mother “must demonstrate to the Court that she is leading a




                                 6
clean and sober lifestyle for this Order to be modified.” The
October 2020 order did not change this custody arrangement.
Legal custody remained joint. The order simply awarded mother
limited monitored visitation. Mother was not required to
demonstrate changed circumstances for such an order. (In re
Marriage of Lucio, supra, 161 Cal.App.4th at pp. 1072, 1077.)
There is ample evidence of a close bond between mother and S.Z.,
and the court explicitly found that the order was in the child’s
best interests.
      Father also argues that the October 30, 2020 order
improperly reconsidered the court’s prior custody orders,
reasoning the court improperly reexamined whether mother’s
marijuana use was affecting her parenting. We are not
persuaded. The purpose of a request for a change of order is to
reexamine the circumstances of a family and modify prior orders.
The court at the September 2020 hearing properly considered
mother’s current drug use and her ability to safely parent S.Z.
We see no abuse of discretion or violation of father’s due process
rights.
                          DISPOSITION
      The order is affirmed. Mother is awarded her costs on
appeal.
                                   GRIMES, Acting P. J.

      WE CONCUR:
                        WILEY, J.               HARUTUNIAN, J.*

*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 7